DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Response to Arguments
Applicant's arguments, filed on 07/19/2021, with respect to rejection of claims 1, 4-10, and 13-20 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
Regarding independent claims 1, 10, and 19, the applicant has amended independent claims 1, 10 and 19 by changing “transforming the corners of the cube to a screen space” to “transforming the eight corners of the cube to a screen space”, and argues that neither Sigg, nor Hill disclose these features for defining a bounding region.
The examiner respectfully disagrees. It is known that a cube inherently has eight corners. That is, the amendment has not changed the scope of the claims. The rationales for previous rejections of the claims remain applicable. Furthermore, Sigg in Figure 2 clearly shows the features of the bounding region/box. Note that the figure only a 2D clipped by the unit cube in parameter space.” The intersecting half spaces in Sigg are paraphrases of the planes used as the boundaries of the bounding box. Using the intersecting half spaces, the result of the bounding region computation is a cube which, again, inherently has eight corners. Therefore Sigg discloses the claimed features. In summary, the combination of Sigg et al and Hill et al suggests the claimed subject matter and renders independent claims 1, 10, and 19 obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The same rationale applies to the dependent claims. Claims 1, 4-10, and 13-20 remain rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sigg et al (SIGG, CHRISTIAN et al., “GPU-Based Ray-Casting of Quadratic Surfaces”, Eurographics Symposium on Point-Based Graphics (2006), The Eurographics Association, already of record), and in view of Hill et al (U.S. Pub. 2012/0172724 A1).
Regarding claim 1, Sigg et al teaches an apparatus (section 1, paragraph 1, CAD system), comprising: 
             a processor (section 1, paragraph 3, GPU; table 1 caption, GeForce), configured: 
                  to define a quadric, in a parameter space, such that the quadric is bounded by a cube having eight corners, two of which are at (-1,-1,-1) and (1,1,1) of an (x,y,z) coordinate system, respectively (sub section 3.2, paragraph 3, quadric bounded by the unit cube in parameter space), 
                  to represent the defined quadric by a diagonal matrix (sub section 3.2, paragraph 5, the quadric is defined by diagonal matrix D); 

sub section 3.2, paragraph 1, computing screen space bounding box of the quadric ) by: 
                        transforming the eight corners of the cube to a screen space, which is defined in terms of a (x,y) coordinate system of the screen, based on a transformation matrix that converts coordinates of the eight corners in the parameter space to the screen space (sub section 3.2, paragraphs 4-8, detail processes of computing the bounding box in the screen space), and 
                         defining the entire bounding region to be a singular minimum bounding rectangle of the eight transformed corners within the screen space (Sub section 3.2, paragraphs 4-5, 7, “A tight axis-aligned bounding box [bx,1,bx,2]×[by,1,by,2] of the projected quadric in clip coordinates is computed first, which is defined by four intersecting half-spaces”; “For the bounding box to be tight, the bounding plane of the halfspace needs to touch the quadric.”), and 
                  to render the quadric for each pixel in the bounding region (section 3, paragraph 2, quadric projected to screen space; sub section 3.1, paragraph 2, normalized form of quadric in parameter space; section 4, rendering): 
                       transforming, to the parameter space, a virtual ray that passes through the pixel, the virtual ray having a ray origin O and a ray-direction vector D, the ray origin O being located in front of the screen, the processor being configured to transform the virtual ray by computing O', which is the ray origin O transformed to the parameter space, and D', which is the ray-direction vector D transformed to the parameter space, so that the defined quadratic can be rendered in an orthogonal projection and can be rendered  (sub section 3.3, paragraph 2, equation (6), and the equivalent expressions xw and xp) ,
                      ascertaining whether a point of intersection between the transformed virtual ray and the quadric exists in the parameter space using the diagonal matrix representing the defined quadric  (sub section 3.3, paragraph 2, equation (7), and ray-quadric intersection test), and 
                      subsequently, provided the point of intersection exists, rendering the pixel on the screen, based on properties of the point of intersection (sub section 3.3, paragraphs 2-3, obtaining the closer intersection and lighting).
Sigg et al does not explicitly teach to render the quadric over a three-dimensional electroanatomical map of a surface of a heart that is displayed on the screen.
Hill et al teaches to render the quadric over a three-dimensional electroanatomical map of a surface of a heart that is displayed on the screen (paragraph [0006], “three dimensional mapping using electrical or magnetic fields to create a geometric model”, paragraph [0010], model of heart chamber; Fig. 3, and paragraph [0029], rendering colored spheres). A quadric may be used to represent an object in any fields. Therefore the claimed feature is basically an intended use. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatuses as shown in Sigg et al and Hill et al to render the quadric over a three-dimensional electroanatomical map of a surface of a heart that is displayed on the screen in order to visually show a part of the heart.
Regarding claim 4, Sigg et al teaches wherein the processor is further configured to define the quadric such that the quadric is representable by a 4x4 diagonal matrix Q (sub section 3.1, paragraph 2, diagonal matrix D).
Regarding claim 5, Sigg et al teaches wherein the processor is configured to ascertain whether the point of intersection exists by attempting to compute the point of intersection, by: computing a first coefficient a = D'TQD', where D'T is a transpose of D', a second coefficient b = 2D'TQO', and a third coefficient c = O'TQO' , and subsequently, solving, for a parameter t, at2 + bt + c= 0 (see the equivalent computations in sub section 3.3).
Regarding claim 6, Sigg et al teaches wherein the processor is further configured to represent Q as a four-element vector QD, and wherein the processor is configured to compute each of the first coefficient a, the second coefficient b, and the third coefficient c by performing an element-wise multiplication of QD (sub section 3.3, paragraph 2, the coefficients of zw terms in equations (7)).
Regarding claim 7, the combination of Sigg et al and Hill et al would suggest wherein the processor is further configured to receive a signal that indicates a location of a distal end of an intrabody catheter, and wherein the processor is configured to render the quadric over a portion of the three-dimensional electroanatomical map that corresponds to the indicated location (Hill et al: Fig. 1, paragraphs [0022]-[0023], receiving data and images from ICE catheter 28; Fig. 3, and paragraph [0029]-[0030], rendering the spheres over the geometric model).
Regarding claim 8, the combination of Sigg et al and Hill et al would suggest wherein the processor is configured to render the quadric in response to an ablating 
Regarding claim 9, Sigg et al teaches wherein the processor is configured to render the pixel on the screen by: computing a normal vector to the quadric at the point of intersection, and rendering the pixel, based on a coloring of the quadric at the point of intersection, and the normal vector (sub section 3.3, paragraph 3, computing normal and lighting; section 4, paragraph 4, color).
Regarding claim 10, Sigg et al teaches a method (abstract: rendering quadratic surfaces), comprising: 
                  by using a processor, defining a quadric in a parameter space such that the quadric is bounded by a cube having eight corners, two of which are at (-1,-1,-1) and (1,1,1) of an (x,y,z) coordinate system, respectively (sub section 3.2, paragraph 3, quadric bounded by the unit cube in parameter space), 
                  representing the defined quadric by a diagonal matrix (sub section 3.2, paragraph 5, the quadric is defined by diagonal matrix D); 
                  defining a bounding region on the screen, the bounding region corresponding to the cube in parameter space (sub section 3.2, paragraph 1, computing screen space bounding box of the quadric ), by: 
                       transforming the eight corners of the cube to a screen space, which is defined in terms of a (x,y) coordinate system of the screen, based on a transformation matrix that converts coordinates of the eight corners in the parameter space to the 
                         defining the entire bounding region to be a singular minimum bounding rectangle of the eight transformed corners within the screen space (Sub section 3.2, paragraphs 4-5, 7, “A tight axis-aligned bounding box [bx,1,bx,2]×[by,1,by,2] of the projected quadric in clip coordinates is computed first, which is defined by four intersecting half-spaces”; “For the bounding box to be tight, the bounding plane of the halfspace needs to touch the quadric.”), and ,
                   rendering the quadric by, for each pixel in the bounding region (section 3, paragraph 2, quadric projected to screen space; sub section 3.1, paragraph 2, normalized form of quadric in parameter space; section 4, rendering): 
                       transforming, to the parameter space, a virtual ray that passes through the pixel, the virtual ray having a ray origin O and a ray-direction vector D, the ray origin O being located in front of the screen, the processor being configured to transform the virtual ray by computing O', which is the ray origin O transformed to the parameter space, and D', which is the ray-direction vector D transformed to the parameter space, so that the defined quadratic can be rendered in an orthogonal projection and can be rendered in a perspective projection (sub section 3.3, paragraph 2, equation (6), and the equivalent expressions xw and xp), 
                      ascertaining whether a point of intersection between the transformed virtual ray and the quadric exists in the parameter space using the diagonal matrix representing the defined quadric (sub section 3.3, paragraph 2, equation (7), and ray-quadric intersection test), and 

Sigg et al does not explicitly teach to render the quadric over a three-dimensional electroanatomical map of a surface of a heart that is displayed on the screen.
Hill et al teaches to render the quadric over a three-dimensional electroanatomical map of a surface of a heart that is displayed on the screen  (paragraph [0006], “three dimensional mapping using electrical or magnetic fields to create a geometric model”, paragraph [0010], model of heart chamber; Fig. 3, and paragraph [0029], rendering colored spheres). A quadric may be used to represent an object in any fields. Therefore the claimed feature is basically an intended use. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Sigg et al and Hill et al to render the quadric over a three-dimensional electroanatomical map of a surface of a heart that is displayed on the screen in order to visually show a part of the heart.
Regarding claim 13, Sigg et al teaches further comprising defining the quadric such that the quadric is representable by a 4x4 diagonal matrix Q (sub section 3.1, paragraph 2, diagonal matrix D).
Regarding claim 14, Sigg et al teaches wherein ascertaining whether the point of intersection exists comprises attempting to compute the point of intersection, by: computing a first coefficient a = D'TQD', where D'T is a transpose of D', a second TQO', and a third coefficient c = O'TQO' , and subsequently, solving, for a parameter t, at2 + bt + c= 0 (see the equivalent computations in sub section 3.3).
Regarding claim 15, Sigg et al teaches further comprising representing Q as a four-element vector QD, wherein computing the first coefficient a, the second coefficient b,, and the third coefficient c by performing an element-wise multiplication of QD (sub section 3.3, paragraph 2, the coefficients of zw terms in equations (7)).
Regarding claim 16, the combination of Sigg et al and Hill et al would suggest further comprising receiving a signal that indicates a location of a distal end of an intrabody catheter, wherein rendering the quadric comprises rendering the quadric over a portion of the three-dimensional electroanatomical map that corresponds to the indicated location (Hill et al: Fig. 1, paragraphs [0022]-[0023], receiving data and images from ICE catheter 28; Fig. 3, and paragraph [0029]-[0030], rendering the spheres over the geometric model).
Regarding claim 17, the combination of Sigg et al and Hill et al would suggest wherein rendering the quadric comprises rendering the quadric in response to an ablating signal being passed into the surface of the heart, by the distal end of the intrabody catheter, at the indicated location (Hill et al: Fig. 1, paragraphs [0022]-[0023], receiving data and images from ICE catheter 28; paragraph [0024], ablation; Fig. 3, and paragraph [0029]-[0030], rendering the spheres over the geometric model).
Regarding claim 18, Sigg et al teaches wherein rendering the pixel on the screen comprises: computing a normal vector to the quadric at the point of intersection, and rendering the pixel, based on a coloring of the quadric at the point of intersection, and 
Claims 19-20 recite a computer software product comprising a tangible non- transitory computer-readable medium in which program instructions are stored, which instructions, when read by a processor, cause the processor: to perform the method as in claims 10 and 18. The combination of Sigg et al and Hill et al would suggest a computer software product comprising a tangible non- transitory computer-readable medium in which program instructions are stored, which instructions, when read by a processor, cause the processor (Sigg et al: section 4, rendering algorithm; section 5, library which extends OpenGL APL; Hill et al, Fig. 1, memory): to perform the method as in claims 10 and 18 (see rejections of claims 10 and 18 above.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIZE MA/
Primary Examiner, Art Unit 2613